DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 06/13/2022 which has been entered. Claims 1, 2, 4, 5, 8, 9 and 13-15 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 14 and 15 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7-10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouyang et al (2016/0142451 A1).
As per Claim 1, Ouyang teaches a method for reducing noise in a workspace comprising a plurality of terminals connected to a server via a communication network (Figure 2 – References 210 and 220; Page 2, Paragraphs [0028] and [0032]), the method comprising the steps of: monitoring noise levels associated with the plurality of terminals, each terminal associated with at least one participant in a conference (Page 1, Paragraph [0022]; Page 2, Paragraph [0030]).
Ouyang also teaches detecting whether a noise level associated with at least one of the plurality of terminals, is above a threshold value (Figure 2 – Reference 205; Page 2, Paragraphs [0033] and [0034]); identifying the at least one terminal of the plurality of terminals for which the noise level has been detected above the threshold has been detected (Figure 5 – Reference 510; Page 4, Paragraphs [0057] and [0059]; Page 5, Paragraph [0069]).
(Note: In paragraph [0034], Ouyang describes the calculation of noise index values for each conference participant and the transmission of calculated noise index values to a meeting server which communicates the index values to conference participants as described in paragraph [0030]. This enables all conference participants to now which conferencing participants have noise index values at an unacceptable level [i.e. above a threshold value])
(Note: In paragraphs [0057] and [0059], Ouyang describes the defining of one or more index levels [i.e. thresholds/classification ranges] – a weak level [i.e. low], a warn level [i.e. medium], and a serious level [i.e. high]. In paragraph [0069], Ouyang describes conferencing participants graphical user interface [GUI] that presents a conferencing roster and indicates the current speaker [i.e. active participant]. Ouyang also describes a color code scheme what indicates when a participant’s noise level exceeds a threshold) 
Ouyang further teaches determining whether at least one participant associated with the identified at least one terminal is actively or passively participating in the conference (Figure 4 – Reference 410; Page 3, Paragraph [0047] and [0049]; Page 4, Paragraphs [0050] – [0052] and [0063]). (Note: The current active speaker is shown in the GUI shown in Figure 5. Passive participants are conference attendees who are not the recognized speaker)
Ouyang additionally teaches initiating a first measure for reducing the noise level associated with the identified at least one terminal when the at least one participant is determined to be actively participating in the conference or a second measure for reducing the noise level associated with the identified at least one terminal when the at least one participant is determined to be passively participating in the conference (Page 4, Paragraphs [0059] – [0062]; Page 5, Paragraphs [0073] – [0075]).
(Note: In paragraph [0073], Ouyang describes providing a pop-up notification to an offending participant; and/or automatic muting/unmuting of an offending participant’s [i.e. noise index value exceeding a threshold] microphone. In paragraph [0073], Ouyang describes sending an alert informing an offending participant that their noise may be distracting to other participants. The offending participant may be advised to move to a quieter place or to stop the distracting noise)
As per Claim 3, Ouyang teaches wherein the terminals include computer devices, handheld devices, mobile phone devices, or stationary telephone devices (Page 4, Paragraph [0065]).
As per Claim 7, Ouyang teaches wherein monitoring the noise level includes detecting the noise level using a microphone respectively associated with or integrated into each terminal of the plurality of terminals (Page 2, Paragraph [0028]).
As per Claim 8, Ouyang teaches monitoring background noise emitted from a participant of a respective terminal of the plurality of terminals, or emitted in the vicinity of the participant or the respective terminal associated with the participant (Background Noise/Actionable Sound Category/Transient Noise: Page 4, Paragraphs [01051], [0052] and [0063]).
As per Claim 9, Ouyang teaches wherein the second measure includes at least one of: automatically muting the at least one terminal identified in the identifying step; sending a notification to the at least one terminal identified in the identifying step, the notification indicating that a predetermined noise level is exceeded and is to be reduced. as described in Claim 1.
Ouyang also teaches pressing a button or an icon presented on a monitor of a terminal of the plurality of terminals, the button or the icon being configured to generate at the at least one terminal identified in the identifying step a notification that a predetermined noise level is exceeded and is to be reduced (Mute button: Figure 5 – Reference 514; Page 5, Paragraphs [0069] and [0074]).
As per Claim 10, Ouyang teaches collecting, by the server, noise level data of all the terminals that are logged into the communication network as described in Claim 1.
As per Claim 14, Ouyang teaches a method as described in Claim 1. Onyang also teaches a server (Figure 2 – References 210 and 220; Page 2, Paragraphs [0028] and [0032]); a plurality of terminals connectable to the server via a communication network (Figure 2 – References 210 and 220; Page 2, Paragraphs [0028] and [0032]); and a recording device (Figure 2 – Reference 205; Page 3, Paragraphs [0039] – [0041]).
As per Claim 15, Ouyang teaches a server to which a plurality of terminals are connectable via a communication network as described in Claims 1 and 14.  
As per Claim 16, Ouyang teaches wherein the recording device includes a microphone (Page 2, Paragraph [0028]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (2016/0142451 A1) in view of Muench (2013/0182064 A1).
As per Claim 2, Ouyang teaches wherein the step of initiating the first measure for reducing the noise level includes transmitting a message asking for silence to the identified at least one terminal as described in Claim 1. Ouyang does not teach shifting a profile picture associated with the at least one participant to the foreground in a virtual meeting room associated with the conference. However, Muench teaches a virtual meeting room associated with the conference (Figure 2 – Reference 1; Figure 3 – Reference 159; Page 5, Paragraphs [0063] and [0064]). 
(Note: In paragraph [0067], Ouyang describes sending each conference client display information including a participant roster identifying all participants by name, email address, profile picture, phone number and noise index value. In paragraph [0061], Ouyang describes the warning/pop-up message being provided to all conferencing participants. In paragraphs [0063] and [0064], Muench describes a virtual acoustic [i.e. conference] room where participants A, B, C and Z can communicate)
(Note: In paragraph [0064], Muench describes as participant B is speaking [i.e. active speaker] participants A and C are moved into the background and participant B is shifted into the foreground from the perspective of participant Z. The use of the pop-up alert messaging [including a profile picture] described by Ouyang in combination with the foreground positioning described by Muench is found to read on the claim language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang with the method taught by Muench to identify the source of unwanted background noise so that the conference host does not have to interrupt the conference and ask participants to check their connections for unwanted background noise.
As per Claim 13, the combination of Ouyang and Muench teaches wherein the server in the virtual workspace comprises an application for performing one of an Internet-based video or audio conference with a plurality of participants using the plurality of terminals being located at differing locations as described in Claims 1 and 2 above.
(Note: Muench teaches a virtual workspace as described in Claim 2. Figure 5 of Onyang is an illustration of a GUI for a teleconferencing application. In paragraph [0028], Onyang describes implementation of a conference in a packet-based network [i.e. VoIP] as well as in a circuit switched environment [i.e. PSTN]. In paragraph [0069], Onyang describes video conferencing)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang with the method taught by Muench to identify the source of unwanted background noise so that the conference host does not have to interrupt the conference and ask participants to check their connections for unwanted background noise.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (2016/0142451 A1) in view of Grigsby et al (2009/0225970 A1).
As per Claim 4, Ouyang teaches the method according to Claim 1; but does not teach wherein the step of detecting is started, when a participant of the at least one terminal has logged into the conference. However, Grigsby teaches wherein the step of detecting is started, when a participant of the at least one terminal has logged into the conference (Page 3, Paragraph [0035]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang with the method taught by Grigsby to identify the source of unwanted background noise so that the conference host does not have to mute all participants in an attempt to eliminate background noise.

Claim(s) 5, 6, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (2016/0142451 A1) in view of Guilfoyle (8,675,853 B1).
As per Claim 5, Ouyang teaches the method according to Claim 1; but does not teach wherein the step of monitoring comprises a step of recording noise associated with the at least one terminal for a period of time, after it has been detected that the noise level is above the threshold value. However, Guilfoyle teaches recording noise associated with the at least one terminal for a period of time (Column 2, Lines 58-62).
(Note: In paragraph [0059], Ouyang indicates that the purpose of defining one or more noise index levels is so that different actions [i.e. recording noise] may be triggered based on the level. In Column 2, Lines 58-62; Guilfoyle describes in a circumstance where a conference is disrupted by noise a command is received to record each leg [i.e. each terminal connected] to the conference for a predetermined period of time)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang with the method as taught by Guilfoyle to provide a mechanism to diagnose the origin of static, signal degradation, or echo in voice over internet protocol teleconferences to enable the isolation of the fault within the system thereby allowing the conference to proceed smoothly without further interruption.
As per Claim 6, Ouyang teaches sending a notification to the server comprising information on a recording of the noise associated with the at least one terminal (Figure 2 – References 210 and 215; Page 2, Paragraph [0034]; Page 3, Paragraph [0037]; Page 4, Paragraphs [0050] – [0053]). (Note: In paragraph [0037], Ouyang indicates that a noise index value is sent with a digital audio signal [i.e. noise recording] to a meeting server. In paragraphs [0051] – [0053], Ouyang describes classifying voice, background noise, and actionable sounds)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang with the method as taught by Guilfoyle to provide a mechanism to diagnose the origin of static, signal degradation, or echo in voice over internet protocol teleconferences to enable the isolation of the fault within the system thereby allowing the conference to proceed smoothly without further interruption.
As per Claims 11, 17 and 18, Ouyang teaches providing a button at each terminal of the plurality of terminals as described in Claim 1. Ouyang does not teach, the button, upon activation, being configured to trigger the step of detecting the noise level at the other terminals of the plurality of terminals; and when the button is activated at a selected terminal of the plurality of terminals, transmitting a location identifier associated with the selected terminal. 
However, Guilfoyle teaches the button, upon activation, being configured to trigger the step of detecting the noise level at the other terminals of the plurality of terminals; and when the button is activated at a selected terminal of the plurality of terminals, transmitting a location identifier associated with the selected terminal (Column 2, Lines 58-62). 
(In Column 2, Lines 58-62; Guilfoyle describes an operator initiating a command [i.e. pushing a button] to determine a source of a disruption. The detection of noise level at the other terminals of the plurality of terminals; and the transmitting a location identifier associated with the selected terminal is taught by Ouyang as described in Claim 1 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang with the method as taught by Guilfoyle to provide a mechanism to diagnose the origin of static, signal degradation, or echo in voice over internet protocol teleconferences to enable the isolation of the fault within the system thereby allowing the conference to proceed smoothly without further interruption.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (2016/0142451 A1) in view of Guilfoyle (8,675,853 B1) as applied to Claim 11 above, and further in view of Sugiyama (2013/0064392 A1) and Reid (8,948,415 B1).
As per Claim 12, the combination of Ouyang and Guilfoyle teaches the method according to Claim 11; but does not teach wherein the step of monitoring further comprises a step of analyzing the noise levels at or in the vicinity of the terminals of the plurality of terminals, wherein the analyzing step comprises the step of: carrying out a spectrum analysis of background noise at the selected terminal.
However, Sugiyama does teach wherein the step of monitoring further comprises a step of analyzing the noise levels at or in the vicinity of the terminals of the plurality of terminals, wherein the analyzing step comprises the step of: carrying out a spectrum analysis of background noise at the selected terminal (Page 2, Paragraph [0043]).
(Note: Ouyang describes a step of analyzing the noise levels at or in the vicinity of the terminals of the plurality of terminals as described in Claim 1 above. In paragraph [0043], Sugiyama describes performing spectral analysis of a noisy signal and determining spectral characteristics associated with the noisy signal)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang and Guilfoyle with the method taught by Sugiyama to identify, distinguish and enable targeting of noise artifacts within an audio signal to improve noise cancellation and improve overall sound quality.
The combination of Ouyang, Guilfoyle and Sugiyama does not teach wherein the predetermined threshold value is a configurable percentage above an average noise level of the background noise detected over a previous period of time. However, Reid teaches wherein the predetermined threshold value is a configurable percentage above an average noise level of the background noise detected over a previous period of time (Column 6, Lines 14-24; Column 6, Lines 41-52).
(Note: In Column 6, Lines 14-24; Reid describes the monitoring of background noise levels and switched modes when the ambient noise level is above a predetermined threshold average time weighted noise level [i.e. upper noise threshold] or when the ambient noise level exceeds the predetermined threshold peak to average noise ratio. In Column 6, Lines 41-52; Reid indicates that values for system parameters may be user selected [e.g. noise threshold, attack time, release time, threshold noise ratio])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang, Guilfoyle and Sugiyama with the method taught by Reid to provide a flexible tunable solution where specific types of background noise [white noise, static or a specific sound] may be targeted for noise cancellation to enhance an auditory experience [i.e. music or teleconference] for one or more participants.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (2016/0142451 A1) in view of Guilfoyle (8,675,853 B1) as applied to Claim 18 above, and further in view of Bentley et al (2013/0329863 A1).
As per Claim 19, the combination of Ouyang and Guilfoyle teaches the method according to Claim 18; but does not teach wherein the button is a first button, and the method further includes: providing a second button at the at least one terminal, the second button, upon activation, being configured to notify the server that the at least one terminal is not associated with the noise level that exceeds the predetermined threshold; and when the second button is activated, identifying another terminal from the plurality of terminals, the another terminal being different from the at least one terminal and being associated with the noise level that exceeds the predetermined threshold. 
However, Bentley teaches wherein the button is a first button, and the method further includes: providing a second button at the at least one terminal (Figure 1 – Reference 103; Page 3, Paragraph [0033]), the second button, upon activation, being configured to notify the server that the at least one terminal is not associated with the noise level that exceeds the predetermined threshold (Page 8, Paragraphs [0085] and [0091]).
(Note: In paragraph [0033], Bentley indicates the input device may be a keypad, keyboard, touchpad, etc. The use of a button is a design choice and adds no weight to patentability when there are other input options taught by the prior art that perform a similar function. In paragraph [0085], Bentley describes polling members of a conference to determine the extent of annoyance at an offender [i.e. person causing a disruption]. This provides an opportunity for participants to indicate they are not the offending party and express displeasure)
Bentley also teaches when the second button is activated, identifying another terminal from the plurality of terminals, the another terminal being different from the at least one terminal and being associated with the noise level that exceeds the predetermined threshold (Page 8, Paragraphs [0085] and [0091]). (Note: In paragraph [0091], Bentley describes auto-shushing where participants are reprimanded from causing a disturbance in a conference)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang and Guilfoyle with the method taught by Bentley to measure, counteract or discourage the generation of unwanted noise in an office environment in an attempt to increase worker productivity by limiting employee distractions due to interrupted focus.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (2016/0142451 A1) in view of Sugiyama (2013/0064392 A1).
As per Claim 20, Ouyang teaches the method according to Claim 1; but does not teach performing a spectrum analysis of background noise at the selected terminal. However, Sugiyama teaches performing a spectrum analysis of background noise at the selected terminal (Page 2, Paragraph [0043]).
The combination of Ouyang and Sugiyama comparing the spectrum analysis with noise samples collected at other terminals different from the selected terminals; identifying matching terminals from the other terminals having noise samples that match the spectrum analysis; and identifying the at least one terminal from the matching terminals as described in Claim 1. (Note: using the spectral analysis taught by Sugiyama combines with the method of identification of a terminal responsible for unwanted noise as taught by Ouyang is found to read on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ouyang with the method taught by Sugiyama to identify, distinguish and enable targeting of noise artifacts within an audio signal to improve noise cancellation and improve overall sound quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pidgeon et al (2015/0110277 A1), SPITTLE et al (2018/0045768 A1), Gleim (2015/0063553 A1), Ahya et al (2007/0127668 A1), DIAO (2016/0373691 A1), Balasaygun et al (2012/0110196 A1), Lian et al (2013/0120522 A1), Pidgeon et al (2015/0110277 A1), Soo et al (2011/0280387 A1) and Tinsman (2018/0048767 A1). Each of these describes systems and methods of implementing noise cancellation within a conference call environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652